


110 HRES 706 IH: Honoring all members of the Armed Forces

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 706
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Mr. Hall of New York
			 (for himself, Ms. Corrine Brown of
			 Florida, Mr. McGovern,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Maloney of New York,
			 Mr. Engel,
			 Mr. Johnson of Georgia,
			 Ms. Slaughter,
			 Mr. Payne,
			 Mr. McDermott,
			 Mr. Udall of Colorado,
			 Mr. Stark,
			 Mr. Farr, and
			 Mrs. Lowey) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring all members of the Armed Forces
		  and civilian personnel serving in harm’s way and pledging to debate policy
		  decisions regarding the war in Iraq without attacking the integrity of any
		  person, and for other purposes.
	
	
		Whereas on September 26, 2007, right wing radio
			 commentator Rush Limbaugh referred to former soldiers who return home and speak
			 in opposition to the war in Iraq as phony soldiers;
		Whereas Major General John Batiste (Ret.), a 31-year Army
			 veteran, a graduate of the United States Military Academy, West Point, and
			 former Commanding General of the First Infantry Division in Iraq, is a strong
			 critic of the management of the Iraq war and has stated that the President has
			 pursued a failed strategy that is breaking our great Army and that the
			 President’s actions in Iraq have placed our nation in great
			 peril;
		Whereas Major General Paul Eaton (Ret.), a 33-year Army
			 veteran, a graduate of the United States Military Academy, West Point, and
			 former Commanding General of the command assigned with reestablishing the Iraqi
			 Security Forces, stated that because of the war in Iraq that our
			 military is overcommitted and America is less secure;
		Whereas seven members of the 82nd Airborne, Army
			 specialist Buddhika Jayamaha, Sergeant Wesley D. Smith, Sergeant Jeremy
			 Roebuck, Sergeant Omar Mora, Sergeant Edward Sandmeier, Staff Sergeant Yance T.
			 Gray, and Staff Sergeant Jeremy A. Murphy, said in an opinion article in the
			 New York Times that reports that a majority of Iraqi Army commanders are
			 now reliable partners can be considered only misleading
			 rhetoric;
		Whereas these men further said to believe that
			 Americans, with an occupying force that long ago outlived its reluctant
			 welcome, can win over a recalcitrant local population and win this
			 counterinsurgency is far-fetched and we see that a vast majority
			 of Iraqis feel increasingly insecure and view us as an occupation force that
			 has failed to produce normalcy after four years and is increasingly unlikely to
			 do so as we continue to arm each warring side; and
		Whereas on August 12, 2007, Staff Sergeant Murphy was
			 seriously wounded in the line of duty and on September 10, 2007, Staff Sergeant
			 Yance Gray and Sergeant Omar Mora were killed in the line of duty in Iraq: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 service of General John Batiste, General Paul Eaton, Army specialist Buddhika
			 Jayamaha, Sergeant Wesley D. Smith, Sergeant Jeremy Roebuck, Sergeant Edward
			 Sandmeier, as well as all other members of the Armed Forces serving in good
			 standing, in the defense of the United States and honors the personal
			 sacrifices made by these men and their families, and other members of the Armed
			 Forces and their families, to serve with distinction;
			(2)recognizes the
			 service and mourns the loss of Sergeant Omar Mora, Staff Sergeant Yance T.
			 Gray, and the 3,784 members of the Armed Forces who have died in Iraq as of
			 September 27, 2007, and extends its sympathies to their families;
			(3)recognizes the
			 service and sacrifice of Staff Sergeant Jeremy A. Murphy, and the more than
			 24,000 members of the Armed Forces wounded in Iraq;
			(4)rejects
			 conservative commentator Rush Limbaugh’s opinion that any of the individuals
			 listed above are phony soldiers;
			(5)condemns in the
			 strongest possible terms the personal attacks made by Rush Limbaugh impugning
			 the integrity and professionalism of any members of the Nation’s Armed
			 Forces;
			(6)honors all members
			 of the Armed Forces and civilian personnel serving in harm’s way, as well as
			 their families; and
			(7)pledges to debate
			 policy decisions regarding the war in Iraq without attacking the integrity of
			 any person, regardless of his or her position on the war.
			
